PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hou et al.
Application No. 15/950,392
Filed: 11 Apr 2018
For: Blood Brain Barrier Opening Agents and Uses Thereof
:
:
:
:	DECISION ON PETITION
:
:
:

This is a corrected sua sponte decision, withdrawing the holding of abandonment.

Background

On July 19, 2021, a Notice of Appeal and a three (3) month extension of time were filed in response to the final Office action mailed February 12, 2021. A Pre-Appeal Brief Request for Review was also filed July 19, 2021. The Notice of Appeal set a two (2) month shortened period for reply. On October 18, 2021, a Notice of Abandonment was mailed, stating that the application is abandoned in view of applicant’s failure to timely file a proper reply to the Office letter mailed February 12, 2021. 
 
The application file

The Notice of Abandonment states that the application is abandoned in view of applicants’ failure to timely file a proper response to the Office letter mailed February 12, 2021 because a proper and timely reply was not filed. The Notice further states that no reply was received. 

Analysis and conclusion

The Notice of Appeal filed July 19, 2021, was a timely and proper reply to the final Office action mailed February 12, 2021, and set a two (2) month shortened period for reply. In view of the Pre-Appeal Brief Request for Review filed July 19, 2021, the time period for filing the appeal brief will be as set forth in MPEP § 1204.02.
 
MPEP § 1204.02 states that after a panel decision, the time period for filing an appeal brief will be reset to be one month from the mailing of the decision on the request, or the balance of the two-month time period running from the receipt of the notice of appeal, whichever is greater. Further, the time period for filing of the appeal brief is extendible under 37 CFR 1.136. 


 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 1635 for appropriate action.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET